Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the admission in evidence of statements made by defendant of an incriminatory nature violated the rights of defendant under the Fourteenth Amendment. The Court of Appeals held that the statements were properly received in evidence and that defendant’s constitutional rights were not violated [See 7 N Y 2d 555.1